DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 03/03/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 was filed after the mailing date of the Non-Final Rejection on 12/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant’s amendments to claims 1, 11 and 19 have resolved the prior objection to said claims, therefore the objection to said claims has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda) further in view of Burgett et al. Measuring the Effect of Spark Plug and Ignition System Design on Engine Performance (Burgett).

Regarding claim 1, Davis (Fig.1) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60, Col.3 L.55-60); one or more first spark plugs (33, claim 10, Col.5 L.5-15) coupled to each of the one or more non-dedicated cylinders, the first spark plugs including first physical characteristics; and one or more second spark plugs (39) coupled to each of the one or more dedicated EGR cylinders (19), the second spark plugs including second physical characteristics, wherein the second physical characteristics differ from the first physical characteristics effective to provide different spark plug geometries of the second spark plugs relative to the first spark plugs(Claim 10, Col.5 L.5-15 and Col.6 L.13-43 discloses where one or more first standard spark plugs 33 are coupled to each of the one or more non-dedicated cylinders 18 and a second spark plug which is a plasma generating type spark plug is coupled to the dedicated cylinder 19, where Col.6 L.13-43 discloses where the plasma generating type spark plug can be one of several types including types which do not include a ground electrode or one which includes a prong that generates streamer discharges, these specific features are considered to just a few of potentially several different structural differences between the first and second plugs 33 and 39 of Davis respectively).
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered obvious that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug.
The examiner provides the following evidence to support the understanding of the structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
While Davis not explicitly disclose a second spark plug including second physical characteristics as the spark igniter in the dedicated EGR cylinder. The examiner considers The use of a plasma igniter in a second subset of cylinders 19 (dedicated EGR cylinders) for generating residual exhaust gas supporting combustion of a richer mixture than a spark ignition system and thereby generate higher concentrations of H2 and CO in the exhaust as described in Col.10 L.1-11 of Davis to be merely substituting equivalents known for the same purpose as per MPEP section 2144.06 II, where Davis in Col.6 L.41-43 states, “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug." In addition, Davis identifies a need in the field of endeavor in Col.10 L.1-11 of using a plasma igniter in place of a conventional spark plug in a dedicated EGR cylinder for supporting a combustion of a richer mixture than a conventional spark plug and thereby generate higher concentrations of H2 and CO in the exhaust. 
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter.
Burgett however discloses the following relevant facts as to why modifying a spark plug electrode diameter is considered to be routine optimization such that selecting a spark plug electrode size based on diameter is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (page 48; Fig.23), where smaller center electrode size or diameter results in a reduction in the amount of quenching of the flame kernel (page 58, col.2), where smaller electrode size also results in the reduction of the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a smaller diameter when substituting a spark plug for the plasma igniter of Davis, provided Burgett on page 60 in Col.2 identifies that using a smaller electrode size (electrode with smaller diameter) results in a reduction in the cyclic combustion variation and the unburned HC, which is a desired feature of an engine using EGR in order to maintain stable combustion ignition and to prevent excessive hydrocarbon from building up in the cylinder and downstream components. Further, Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the diameter of an electrode, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 2, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein each of the one or more non-dedicated cylinders (18) has only one of the first spark plugs (33), and each of the one or more dedicated EGR cylinders (19) has only one of the second spark plugs (39).
Regarding claims 3 and 4, Davis in view of Pineda further in view of Burgett disclose the limitations of claims 1 and 2 as discussed previously, where Davis further discloses  an electronic control system (72) operatively coupled to the one or more non-dedicated cylinders (82) and the one or more dedicated EGR cylinders (19), the electronic control system is configured to control the one or more non-dedicated cylinders in a first combustion mode, and the electronic control system is configured to control the one or more dedicated EGR cylinders in a second combustion mode; wherein the first combustion mode is stoichiometric, and the second combustion mode is rich (Fig.1, Col.9 L.57-Col.10 L.28 discloses where ECU is operatively coupled to dedicated and non-dedicated cylinders and controls or operates the non-dedicated cylinders in first or stoichiometric mode of operation and operates or controls the dedicated cylinders to be at a rich air/fuel ratio or second combustion mode).
Regarding claim 7, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein only the first spark plugs (33) are operatively coupled with the one or more non-dedicated cylinders (18) and only the second spark plugs (39) are operatively coupled with the one or more dedicated cylinders (19).
Regarding claim 8, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously, where Davis further discloses wherein the internal combustion engine is a six cylinder engine wherein two cylinders are dedicated EGR cylinders (Col.4 L.46-67 discloses where the engine comprises a six cylinder, as well as embodiment where a four cylinder engine has two dedicated cylinders).
Regarding claim 10, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously.
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first tip protrusion and the second spark plug has a second tip protrusion that is greater than the first tip protrusion.
Burgett however discloses the following relevant facts as to why modifying a spark plug gap projection considered to be synonymous with a tip protrusion is considered to be routine optimization such that selecting a spark plug tip protrusion is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (pages 48 and 51; Figs. 9-13), where increasing the gap penetration into the combustion chamber results in a decrease in combustion variation, especially at lean air-fuel ratios and the further the gap is placed into the chamber. Where placing the gap projection further into the chamber results in faster the initial burning, since the flame front is larger and is releasing more energy to speed propagation before it collides with the cylinder wall. The faster burning results in less combustion variation. Further, stating extended gap locations reduce the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with a greater tip protrusion as the spark plug being substituted for the plasma discharge device in Davis to obtain the benefits of reducing combustion variability unburned HC discussed by Burgett discussed in the prior paragraph. Where Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the gap projection or tip protrusion of an electrode, where MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda) further in view of Burgett et al. Measuring the Effect of Spark Plug and Ignition System Design on Engine Performance (Burgett), still further in view of further in view of Chen et al. SAE International: Impact of Ignition Energy Phasing and Spark Gap on Combustion in a Homogeneous Direct Injection Gasoline SI Engine Near the EGR Limit, published 04/08/2013 (Chen).
Regarding claim 5, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously, where Pineda further discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark plug has a gap of 2.5 mm on page 79, therefore the plasma spark plug or second spark plug has a gap which is larger than a first or conventional type spark plug.
Davis fails to explicitly state wherein the different spark plug geometries include the first spark plug has a first spark gap and the second spark plug has a second spark gap that is greater than the first spark gap.
Chen however discloses that the spark plug gap size is the dominant factor impacting EGR limit and combustion stability, where a spark plug with a small gap size has a lower EGR tolerance than a large gap size plug (Summary/Conclusion).
Therefore, it would have been obvious to a person of ordinary skill in the art to select a spark plug with a larger gap size when substituting the plasma igniter for a spark plug in Davis provided Chen in the background discloses that the coil on plug inductive ignition system is one of the most cost-effective production ignition systems in the automotive industry and where the spark plug gap size is the dominant factor impacting EGR limit and combustion stability, where a spark plug with a small gap size has a lower EGR tolerance than a large gap size plug (Summary/Conclusion), such that substituting a spark plug with increased gap size of Chen as the plasma igniter in the dedicated EGR cylinder of Davis is to considered to be a matter of simple substitution of one known element for another to obtain predictable results as discussed in MPEP section 2143 B.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda) further in view of Burgett et al. Measuring the Effect of Spark Plug and Ignition System Design on Engine Performance (Burgett) still further in view of WEAPONX PERFORMANCE.COM SPARK PLUG TECHNICAL INFORMATION (WEAPONX).
Regarding claim 9, Davis in view of Pineda further in view of Burgett disclose the limitations of claim 1 as discussed previously, where Pineda (pages 35-44) further discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale. Pineda on page 91 goes on to state that by using a higher heat range discharge device such as a plasma ignition device that it enabled extensions of the practical exhaust gas recirculation limits of stable operation, resulting in up to a 4% reduction in fuel consumption and up to a 70% reduction in harmful nitrogen oxide emissions. Therefore, it leads a person of ordinary skill in the art to seek a higher heat range spark plug when substituting a spark plug for a plasma ignition device in an EGR cylinder in order to extend the practical exhaust gas recirculation limits of stable operation, resulting in a reduction in fuel consumption and a reduction in harmful nitrogen oxide emissions. 
In addition, WeaponX on pages 8-9 discloses several Spark plug structural features that determine heat range are:
Gas volume as determined by the space between the metal shell and the insulator nose at the firing end, Surface area and/or length of insulator nose at the firing end, Thermal conductivity of the materials for the insulator, center electrode, and of the overall design, The total structure/mass of the center electrode, The relative position of the insulator tip to the shell end.
Therefore, it is considered to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with physical properties that result in a higher heat range when substituting for a plasma ignition device in an EGR cylinder provided it is considered to be a matter of routine optimization to modify one of several structural features of a spark plug as discussed by WEAPONX to obtain similar benefits of obtaining a higher heat range in a plasma igniter discussed by Pineda when substituting a spark plug for a plasma igniter in Davis, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 11, Davis (Fig. 1, Abstract) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60), wherein each of the one or more non-dedicated cylinders has only one of a first spark plug (33), and wherein each of the one or more dedicated EGR cylinders (19) has only one of a second spark plug (39).
Davis fails to disclose wherein the first spark plug is configured to perform a first spark to a first temperature range, the second spark plug is configured to perform a second spark to a second temperature range wherein the second temperature range is higher than the first temperature range, wherein the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion.
Burgett however discloses the following relevant facts as to why modifying a spark plug gap projection considered to be synonymous with a tip protrusion is considered to be routine optimization such that selecting a spark plug tip protrusion is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (pages 48 and 51; Figs. 9-13), where increasing the gap penetration into the combustion chamber results in a decrease in combustion variation, especially at lean air-fuel ratios and the further the gap is placed into the chamber. Where placing the gap projection further into the chamber results in faster the initial burning, since the flame front is larger and is releasing more energy to speed propagation before it collides with the cylinder wall. The faster burning results in less combustion variation. Further, stating extended gap locations reduce the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with a greater tip protrusion as the spark plug being substituted for the plasma discharge device in Davis to obtain the benefits of reducing combustion variability unburned HC discussed by Burgett discussed in the prior paragraph. Where Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the gap projection or tip protrusion of an electrode, where MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Pineda (pages 35-44) further discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale. Pineda on page 91 goes on to state that by using a higher heat range discharge device such as a plasma ignition device that it enabled extensions of the practical exhaust gas recirculation limits of stable operation, resulting in up to a 4% reduction in fuel consumption and up to a 70% reduction in harmful nitrogen oxide emissions. Therefore, it leads a person of ordinary skill in the art to seek a higher heat range spark plug when substituting a spark plug for a plasma ignition device in an EGR cylinder in order to extend the practical exhaust gas recirculation limits of stable operation, resulting in a reduction in fuel consumption and a reduction in harmful nitrogen oxide emissions. 
In addition, WeaponX on pages 8-9 discloses several Spark plug structural features that determine heat range are:
Gas volume as determined by the space between the metal shell and the insulator nose at the firing end, Surface area and/or length of insulator nose at the firing end, Thermal conductivity of the materials for the insulator, center electrode, and of the overall design, The total structure/mass of the center electrode, The relative position of the insulator tip to the shell end.
Therefore, it is considered to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with physical properties that result in a higher heat range when substituting for a plasma ignition device in an EGR cylinder provided it is considered to be a matter of routine optimization to modify one of several structural features of a spark plug as discussed by WEAPONX to obtain similar benefits of obtaining a higher heat range in a plasma igniter discussed by Pineda when substituting a spark plug for a plasma igniter in Davis, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 12, Davis view of Pineda further in view of Burgett still further in view of WEAPONX disclose the limitations of claim 11 as discussed previously.
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered to be obvious that a standard spark plug and a plasma generating igniter have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the common structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
Further, Burgett discloses the following relevant facts as to why modifying a spark plug a physical or dimensional characteristic is considered to be routine optimization such that selecting one or several spark plug physical or dimensional characteristics are considered to be one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (pages 48 and 51; Figs. 9-13), where for instance increasing the gap penetration into the combustion chamber results in a decrease in combustion variation, especially at lean air-fuel ratios and the further the gap is placed into the chamber. Where placing the gap projection further into the chamber results in faster the initial burning, since the flame front is larger and is releasing more energy to speed propagation before it collides with the cylinder wall. The faster burning results in less combustion variation. Further, stating extended gap locations reduce the cyclic combustion variation and unburned HC (page 60, Col.2), the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the invention of Davis as to select one or several spark plug geometrical attributes in the dedicated EGR cylinder provided Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the gap projection or tip protrusion of an electrode, where MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")

Regarding claim 13, Davis in view of Pineda further in view of Burgett still further in view of WEAPONX disclose the limitations of claims 11 and 12 as discussed previously.
Davis fails to disclose wherein the different spark plug geometry includes the first spark plug has a first spark gap, and the second spark plug has a second spark gap that is greater than the first spark gap.
Pineda however discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark plug has a gap of 2.5 mm on page 79, therefore the plasma spark plug or second spark plug has a gap which is larger than a first or conventional type spark plug. 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug have the gap geometries described by Pineda provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the gap geometries of the traditional spark plug and the plasma igniter where predictable as each of these respective gap geometries are known in the art. 
Further, the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a spark plug with a larger gap for the plasma igniter in the dedicated EGR cylinder of Davis, where providing a plasma igniter in the dedicated EGR cylinder as opposed to a spark plug is be merely a matter of substituting equivalents known for the same purpose as discussed in MPEP section 2144.06 II. Where Davis in Col.6 L.41-43 expresses equivalency in the prior art when stating, “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug." In addition, Davis identifies a need in the field of endeavor in Col.10 L.1-11 of using a plasma igniter in place of a conventional spark plug in a dedicated EGR cylinder for supporting a combustion of a richer mixture than a conventional spark plug and thereby generate higher concentrations of H2 and CO in the exhaust.
Further, Burgett discloses the following relevant facts as to why modifying a spark plug physical or dimensional characteristic is considered to be routine optimization such that selecting one or several spark plug physical or dimensional characteristics are considered to be one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (pages 48 and 51; Figs. 9-13), where for instance increasing the spark plug gap size results in an increase in the probability of igniting lean nonhomogeneous mixture (page 55; Figs. 19-22), stating wide gap size results in a reduction in the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a spark plug with a larger gap size for the plasma discharge device of Davis to obtain the benefits of having a larger spark plug gap size discussed by Burnett in the prior paragraph, as one or several spark plug geometrical attributes in the dedicated EGR cylinder given Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes a greater spark plug gap size, where MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Regarding claim 14, Davis in view of Pineda further in view of Burgett still further in view of WEAPONX disclose the limitations of claims 11 and 12 as discussed previously, where Pineda (pages 35-44) discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale. Pineda on page 91 goes on to state that by using a higher heat range discharge device such as a plasma ignition device that it enabled extensions of the practical exhaust gas recirculation limits of stable operation, resulting in up to a 4% reduction in fuel consumption and up to a 70% reduction in harmful nitrogen oxide emissions. Therefore, it leads a person of ordinary skill in the art to seek a higher heat range spark plug when substituting a spark plug for a plasma ignition device in an EGR cylinder in order to extend the practical exhaust gas recirculation limits of stable operation, resulting in a reduction in fuel consumption and a reduction in harmful nitrogen oxide emissions. 
In addition, WeaponX on pages 8-9 discloses several Spark plug structural features that determine heat range are:
Gas volume as determined by the space between the metal shell and the insulator nose at the firing end, Surface area and/or length of insulator nose at the firing end, Thermal conductivity of the materials for the insulator, center electrode, and of the overall design, The total structure/mass of the center electrode, The relative position of the insulator tip to the shell end.
Therefore, it is considered to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with physical properties that result in a higher heat range when substituting for a plasma ignition device in an EGR cylinder provided it is considered to be a matter of routine optimization to modify one of several structural features of a spark plug as discussed by WEAPONX to obtain similar benefits of obtaining a higher heat range in a plasma igniter discussed by Pineda when substituting a spark plug for a plasma igniter in Davis, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding claim 15, Davis in view of Pineda further in view of Burgett still further in view of WEAPONX disclose the limitations of claims 11 and 12 as discussed previously, where Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter.
Burgett however discloses the following relevant facts as to why modifying a spark plug electrode diameter is considered to be routine optimization such that selecting a spark plug electrode size based on diameter is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (page 48; Fig.23), where smaller center electrode size or diameter results in a reduction in the amount of quenching of the flame kernel (page 58, col.2), where smaller electrode size also results in the reduction of the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a smaller diameter when substituting a spark plug for the plasma igniter of Davis, provided Burgett on page 60 in Col.2 identifies that using a smaller electrode size (electrode with smaller diameter) results in a reduction in the cyclic combustion variation and the unburned HC, which is a desired feature of an engine using EGR in order to maintain stable combustion ignition and to prevent excessive hydrocarbon from building up in the cylinder and downstream components. Further, Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the diameter of an electrode, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Regarding claims 17 and 18, Davis in view of Pineda further in view of Burgett still further in view of WEAPONX disclose the limitations of claim 11 as discussed previously, where Davis further discloses  an electronic control system (72) operatively coupled to the one or more non-dedicated cylinders (82) and the one or more dedicated EGR cylinders (19), the electronic control system is configured to control the one or more non-dedicated cylinders in a first combustion mode, and the electronic control system is configured to control the one or more dedicated EGR cylinders in a second combustion mode; wherein the first combustion mode is stoichiometric, and the second combustion mode is rich (Fig.1, Col.9 L.57-Col.10 L.28 discloses where ECU is operatively coupled to dedicated and non-dedicated cylinders and controls or operates the non-dedicated cylinders in first or stoichiometric mode of operation and operates or controls the dedicated cylinders to be at a rich air/fuel ratio).
Regarding claims 19 and 20 Davis (Fig.1, Col.9 L.57-Col.10 L.28)  discloses a method of operating an internal combustion engine (10), the method comprising: providing a dedicated EGR engine having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19), each of the one or more non-dedicated cylinders having only a first spark plug (33), the first spark plug having first physical characteristics, and each of the one or more dedicated EGR cylinders having only a second spark plug (39), the second spark plug including second physical characteristics, wherein the second physical characteristics differ from the first physical characteristics effective to provide different spark plug geometries of the second spark plug relative to the first spark plug; providing an electronic control system (72) operatively coupled to the one or more non- dedicated cylinders (18) and the one or more dedicated EGR cylinders (19); and controlling with the electronic control system the one or more non-dedicated cylinders in a first combustion mode and the one or more dedicated EGR cylinders in a second combustion mode; wherein the first combustion mode is stoichiometric, and the second combustion mode is stoichiometric (Fig.1, Col.9 L.57-Col.10 L.28 discloses where ECU is operatively coupled to dedicated and non-dedicated cylinders and controls or operates the non-dedicated cylinders in first or stoichiometric mode of operation and operates or controls the dedicated cylinders to be at a rich air/fuel ratio).
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered obvious that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
Further, the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a spark plug or plasma igniter in the dedicated EGR cylinder, where providing a plasma igniter in the dedicated EGR cylinder as opposed to a spark plug is be merely a matter of substituting equivalents known for the same purpose as discussed in MPEP section 2144.06 II. Where Davis in Col.6 L.41-43 expresses equivalency in the prior art when stating, “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug." In addition, Davis identifies a need in the field of endeavor in Col.10 L.1-11 of using a plasma igniter in place of a conventional spark plug in a dedicated EGR cylinder for supporting a combustion of a richer mixture than a conventional spark plug and thereby generate higher concentrations of H2 and CO in the exhaust.
Regarding claim 21, Davis discloses the limitations of claim 19 as discussed previously.
Davis fails to disclose energizing the first spark plug within the non-dedicated cylinder to emit a first spark having a first temperature; and energizing the second spark plug within the dedicated EGR cylinder to emit a second spark having a second temperature, wherein the second temperature is higher than the first temperature.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale.
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 
Davis fails to disclose wherein the first spark plug has a first tip protrusion into the non-dedicated cylinder, the second spark plug has a second tip protrusion into the dedicated EGR cylinder that is greater than the first tip protrusion.
Burgett however discloses the following relevant facts as to why modifying a spark plug gap projection considered to be synonymous with a tip protrusion is considered to be routine optimization such that selecting a spark plug tip protrusion is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (pages 48 and 51; Figs. 9-13), where increasing the gap penetration into the combustion chamber results in a decrease in combustion variation, especially at lean air-fuel ratios and the further the gap is placed into the chamber. Where placing the gap projection further into the chamber results in faster the initial burning, since the flame front is larger and is releasing more energy to speed propagation before it collides with the cylinder wall. The faster burning results in less combustion variation. Further, stating extended gap locations reduce the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with a greater tip protrusion as the spark plug being substituted for the plasma discharge device in Davis to obtain the benefits of reducing combustion variability unburned HC discussed by Burgett discussed in the prior paragraph. Where Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design, where one of these variables includes the gap projection or tip protrusion of an electrode, where MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Pineda (pages 35-44) further discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale. Pineda on page 91 goes on to state that by using a higher heat range discharge device such as a plasma ignition device that it enabled extensions of the practical exhaust gas recirculation limits of stable operation, resulting in up to a 4% reduction in fuel consumption and up to a 70% reduction in harmful nitrogen oxide emissions. Therefore, it leads a person of ordinary skill in the art to seek a higher heat range spark plug when substituting a spark plug for a plasma ignition device in an EGR cylinder in order to extend the practical exhaust gas recirculation limits of stable operation, resulting in a reduction in fuel consumption and a reduction in harmful nitrogen oxide emissions. 
In addition, WeaponX on pages 8-9 discloses several Spark plug structural features that determine heat range are:
Gas volume as determined by the space between the metal shell and the insulator nose at the firing end, Surface area and/or length of insulator nose at the firing end, Thermal conductivity of the materials for the insulator, center electrode, and of the overall design, The total structure/mass of the center electrode, The relative position of the insulator tip to the shell end.
Therefore, it is considered to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a spark plug with physical properties that result in a higher heat range when substituting for a plasma ignition device in an EGR cylinder provided it is considered to be a matter of routine optimization to modify one of several structural features of a spark plug as discussed by WEAPONX to obtain similar benefits of obtaining a higher heat range in a plasma igniter discussed by Pineda when substituting a spark plug for a plasma igniter in Davis, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument seen on pages 10-12 of applicant’s which states, “Davis teaches away from using a spark plug with a dedicated EGR cylinder, and instead teaches replacing the spark plug with a plasma igniter for the dedicated EGR cylinder. This is the opposite of the claims of the present application which are directed to using a spark plug with the dedicated EGR cylinder. Applicant asserts that "a prior art reference must be considered in its entirety, including portions that would lead away from the claimed invention." See MPEP 2141.02 (citing W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)). "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). If one of ordinary skill ("POSA") were to follow the path set out in the Davis reference, then POSA would be led away from using a spark plug with dedicated EGR cylinder because Davis sets out replacing the spark plug with a plasma igniter. Moreover, if a POSA were to replace a spark plug with another spark plug as suggested by the Office Action, then a POSA following the teaching of Davis would use identical spark plugs because that is all that Davis discloses.”
The examiner disagrees with attorneys assessment that Davis teaches away from using a spark plug in the EGR cylinder provided Davis discloses benefits to using a plasma ignition device in the EGR cylinder provided Davis discloses in Col.6 L.41-43 “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug, where the MPEP in section 2123 states, “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN, The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). 
Regarding attorney’s arguments spanning pages 12-13 of applicant’s remarks, addressed to “There is simply no disclosure in Burgett of varying characteristics of at least 2 spark plugs in a single test for investigation, let alone any of the spark plugs associated with a dedicated EGR cylinder. Instead Burgett teaches a single variable for a single test,” as well as attorney’s arguments on pages 14-16 addressed to, “There is simply no rationale in Davis or any of the remaining references to modify a plasma igniter in dedicated EGR cylinders to become a second spark plug coupled to a dedicated EGR cylinder wherein the second spark plug has different physical characteristics as the first spark plug. “ The examiner rebuts the attorney’s arguments provided, while Davis not explicitly disclose a second spark plug including second physical characteristics as the spark igniter in the dedicated EGR cylinder. The examiner considers The use of a plasma igniter in a second subset of cylinders 19 (dedicated EGR cylinders) for generating residual exhaust gas supporting combustion of a richer mixture than a spark ignition system and thereby generate higher concentrations of H2 and CO in the exhaust as described in Col.10 L.1-11 of Davis to be merely substituting equivalents known for the same purpose as per MPEP section 2144.06 II, where Davis in Col.6 L.41-43 states, “The plasma ignition system 38 and plasma igniter 39 are employed as a substitute for a spark-ignition module and spark plug."
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered obvious that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug.
The examiner provides the following evidence to support the understanding of the structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
When substituting the plasma igniter of Davis for a spark plug it would be obvious to a person of ordinary skill in the art to select a spark plug with different physical attributes to obtain a spark plug which performed similarly to the plasma ignition device. Where Burgett discloses a process for selecting a spark plug, including the following relevant facts as to why modifying a spark plug electrode diameter is considered to be routine optimization such that selecting a spark plug electrode size based on diameter is one of several options a person of ordinary skill in the art would consider when attempting to reduce hydrocarbon emissions from engine exhaust (page 48; Fig.23), where smaller center electrode size or diameter results in a reduction in the amount of quenching of the flame kernel (page 58, col.2), where smaller electrode size also results in the reduction of the cyclic combustion variation and unburned HC (page 60, Col.2, the reduction in exhaust emission would provide the benefit of reducing the residual exhaust in the cylinder which has added exhaust from the inclusion of EGR provided it is a dedicated EGR cylinder).
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to select a smaller diameter when substituting a spark plug for the plasma igniter of Davis, provided Burgett on page 60 in Col.2 identifies that using a smaller electrode size (electrode with smaller diameter) results in a reduction in the cyclic combustion variation and the unburned HC, which is a desired feature of an engine using EGR in order to maintain stable combustion ignition and to prevent excessive hydrocarbon from building up in the cylinder and downstream components. Further, Burgett discloses a process for performing routine optimization within prior art conditions or through routine experimentation for performing multi-variable analysis of spark plug geometries when selecting a spark plug design from one of several available options would be standard practice to an engineer, where one of these variables includes the diameter of an electrode, where the MPEP in section 2144.05 II states, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747